internal_revenue_service department of the treasury number release date index number washington dc person to contact bradford r poston telephone number refer reply to cc psi - plr-105452-00 date date a b d1 d2 year year year year year x trust amendment dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of a and b the grantors and trustees of trust requesting certain rulings under the internal_revenue_code the information submitted states that a and b established trust on d1 a and b represent that trust was intended to qualify as a charitable_remainder_unitrust under sec_664 sec_1 p of trust provides that the term trust income refers to the income generated by the trust assets determined by the trustee in accordance with generally accepted fiduciary accounting principles except that the following items shall in no event be deemed trust income i extraordinary dividends or taxable stock_dividends which the trustee acting in good_faith determines to be allocable to principal ii stock splits and iii gains from the sale exchange or other_disposition of any trust asset sec_1 v provides that with respect to any trust year the unitrust_amount is an amount equal to the lesser_of i the trust income for such trust or ii x percent of the net fair_market_value of the trust assets section dollar_figure provides that trust is irrevocable in all respects and neither a nor b nor any other person or organization including the trustee shall have the power during the trust term to alter amend or revoke any of the provisions of trust or to appropriate the trust assets or the income therefrom in violation of the provisions of trust except that a the trustee in its discretion as a fiduciary of the trust may amend trust to comply fully with the requirements of sec_664 and sec_1_664-1 and sec_1_664-3 of the income_tax regulations b a and b reserve to themselves the limited power of revocation termination set forth in sec_2 and c a and b reserve to themselves the power to amend dollar_figure solely for the purpose of i adding thereto the names of additional qualified charities who shall be entitled to receive distribution of amounts from trust as of or subsequent to the trust termination_date ii deleting therefrom the names of those designated charities who shall no longer be entitled to receive distribution of any amounts from trust as of or subsequent to the trust termination_date provided there is at all times at least one qualified charity designated to receive distribution amounts and iii altering the amount of any such distribution payable to a designated qualified charity section dollar_figure provided prior to the amendment that a during each taxable_year the trustee shall pay the unitrust_amount applicable to such taxable_year to the following persons which unitrust_amount shall be allocated between and among such persons in the following proportions i to a and b percent of the applicable unitrust_amount for and during their respective lifetimes ii following the death of a and b to a and b’s named nieces and nephews in equal shares per stirpes percent of the applicable unitrust_amount for a period of twenty years upon the death of a unitrust recipient the share of the unitrust_amount allocable to that deceased unitrust recipient shall be paid to the unitrust recipients then living to be divided among them pro_rata according to the ratio which each of their respective shares of the unitrust_amount as in effect just after the death of the unitrust recipient whose share is being divided bears to the total unitrust_amount section dollar_figure provides that a a and b thereby reserve to themselves the power_to_revoke or terminate the interest of any unitrust recipient which is not a qualified charity and b this reserved power shall be exercisable by a or b only by a specific reference in a last will and testament to the exercise of such power section dollar_figure provides that upon the occurrence of the trust termination_date or not later than the expiration of a reasonable period of time commencing on the trust termination_date the trustee shall distribute all the trust assets and any accumulated income therefrom in final liquidation of the trust to named qualified charities in equal proportions subsequent to the establishment of trust a and b discovered that the unitrust payment provisions of dollar_figure did not satisfy the requirements of sec_664 and the regulations thereunder on d2 a and b executed amendment to trust sec_2 a i of trust as altered by amendment provides that during each taxable_year the trustee shall pay the unitrust_amount applicable to such taxable_year to the following persons which unitrust_amount shall be allocated between and among such persons in the following proportions to a and b percent of the applicable unitrust_amount for and during their respective lifetimes however should both of the named unitrust recipients decease prior to the expiration of twenty years from the date of the inception of said unitrust percent of the unitrust_amount shall be paid to named individual beneficiaries in equal shares per stirpes until the expiration of said twenty year period in the year year year year and year trust taxable years a and b mistakenly paid themselves as current trust beneficiaries a unitrust_amount equal to x percent of the fair_market_value of the trust assets rather than the lesser_of such amount or the trust income for the year as required by sec_1 v these distributions were comprised of all of the ordinary_income and some of the principal of trust for each of those years trust realized capital_gains during one or more of those years from the sale of trust assets and a and b treated the principal distributions received as carrying out a portion of capital_gains under the tier method_of_accounting for cruts a and b request a ruling that trust is eligible for a qualified_reformation pursuant to sec_2522 and sec_2055 to perfect the qualification of trust as a charitable_remainder unitrust as described in sec_664 alternatively if trust is not eligible for a qualified_reformation a and b request a ruling that the contribution of property to trust did not constitute a completed_gift to any person or organization for federal gift_tax purposes ruling sec_664 provides that a charitable_remainder_unitrust is a_trust from which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of the individual or individuals sec_1_664-1 provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_2522 provides that in the case of property transferred in trust for the benefit of both charitable and noncharitable beneficiaries no deduction for gift_tax purposes is allowed for a contribution of a remainder_interest to a charitable_organization unless the remainder_interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_2522 provides that a deduction is allowed under sec_2522 in respect of any qualified_reformation within the meaning of sec_2055 sec_2522 provides that for purposes of sec_2522 rules similar to the rules of sec_2055 shall apply sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if -- i any difference between -- i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of -- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent’s death a nonremainder interest before reformation for a term of years in excess of years shall be treated as satisfying subclause i of clause ii if such interest after reformation is for a term of years sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the rules of sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 the legislative_history underlying sec_2055 makes clear that the principles of that section are applicable to inter_vivos trusts and that in order to be a qualified_reformation the reformation of an inter_vivos_trust must be retroactive to the date of the trust's creation see h_r rep no 98th cong 2nd sess in the present case the d2 amendment of trust did not constitute a qualified_reformation under sec_2055 after the d2 amendment the difference between the actuarial value determined as of the date of the initial transfer of the qualified_interest and the actuarial value as so determined of the reformable_interest exceeded percent of the actuarial value as so determined of the reformable_interest accordingly the amendment did not satisfy the requirements of sec_2055 furthermore after the d2 amendment the nonremainder interest before and after the reformation did not terminate at the same time as required in sec_2055 with regard to a proposed future reformation we note that the requirements of sec_2055 would still not be satisfied accordingly we conclude that trust initially failed to qualify as a crut that the d2 amendment failed to qualify trust as a crut and that any future reformation would not constitute a qualified_reformation under sec_2055 that would qualify trust as a crut ruling sec_2501 of the code imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete when the donor has so parted with dominion and control as to leave in the donor no power to change the property's disposition whether for the donor's own benefit or for the benefit of another sec_25_2511-2 further provides that if the donor reserves any power over the property's disposition the gift may be wholly or partially incomplete sec_25_2511-2 provides that a gift is incomplete if a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in the present situation under trust a and b have retained the power_to_revoke by will the unitrust interests of any named noncharitable beneficiaries accordingly the transfer to the unitrust beneficiaries is not a completed_gift for gift_tax purposes under sec_25_2511-2 see also revrul_79_243 1979_2_cb_343 in addition a and b have also retained the power to add or delete charitable beneficiaries and the power to change the amount payable to a named charitable_beneficiary in view of these retained powers the transfer to the remainder beneficiaries is also an incomplete_gift under sec_25_2511-2 cf revrul_77_275 1977_2_cb_346 illustrating that a retained power to designate charitable beneficiaries of a_trust renders the transfer to charity incomplete for gift_tax purposes except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to a and b and to their other authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
